Citation Nr: 1031357	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder (claimed as an upper back injury).

2.  Entitlement to service connection for a cervical spine 
disorder, to include as due to service-connected status post 
fractured left clavicle.

3.  Entitlement to a rating higher than 10 percent for service-
connected status post fractured left clavicle.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1995 to March 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and 
Montgomery, Alabama.  The Veteran now resides in Alabama, so the 
matter is now handled by the RO in Montgomery, Alabama.   

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in March 2010 by the undersigned Veterans 
Law Judge. 

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

As is discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with various 
mental conditions.  The appeal for schizophrenia is expanded from 
the Veteran's original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his mental illness).

The Board notes that a claim of entitlement to service connection 
for depression and anxiety was previously denied by the RO in May 
2008.  However, since that time, Clemons has amended the manner 
in which psychiatric disorder claims are analyzed.  The Court has 
held that when there is an intervening change in the law or 
regulation creating a new basis for entitlement to benefits, a 
claim under the liberalizing regulation is a claim separate and 
distinct from the claim previously and finally denied and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).

On the July 2009 VA Form 9, the Veteran submitted an untimely 
notice of disagreement to the denials of service connection for 
varicose veins, hypertension, arthralgia, arthropathy, 
gastrointestinal tract hemorrhage and internal hemorrhoids.  The 
Board finds this statement to be a request to reopen his claims.  
Additionally, during the Veteran's BVA hearing in March 2010, he 
raised the issue of entitlement to service connection for 
residuals of an explosion, to include exposure to chemicals.  See 
March 2010 BVA Hearing Transcript at page 11.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for a cervical 
spine disorder, entitlement to a rating higher than 10 percent 
for service-connected status post fractured left clavicle, 
entitlement to service connection for a bilateral ankle disorder, 
entitlement to service connection for a bilateral knee disorder, 
and entitlement to service connection an acquired psychiatric 
disorder, to include schizophrenia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a back injury was 
originally denied by the RO in October 2001; the Veteran was 
notified in writing of the decision, but he did not initiate an 
appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's back injury, received 
since the October 2001 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2001 rating decision that denied service 
connection for a back injury (cervical spine) is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the October 2001 rating decision is 
new and material, and the Veteran's claim for service connection 
for a back injury (cervical spine) is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Cervical Spine 
Disorder (Claimed as an Upper Back Injury), to Include as Due to 
Service-Connected Status Post Fractured Left Clavicle

Notwithstanding determinations by the RO that new and material 
evidence has been received to reopen the Veteran's claim, it is 
noted that on its own, the Board is required to determine whether 
new and material evidence has been presented.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for a back injury was first denied in a rating 
decision of October 2001.  The Veteran was notified of his right 
to appeal that decision in October 2001.  The Veteran did not 
file a timely appeal and subsequently, the October 2001 rating 
decision became final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the Veteran's claim for service 
connection for a back injury may only be opened if new and 
material evidence is submitted.  

In this instance, since the October 2001 decision denied the 
claim on the basis that post-service treatment records showed no 
evidence of treatment or diagnosis of a chronic back injury, the 
Board finds that new and material evidence would consist of 
evidence of post-service treatment of a back injury.

Evidence received since the October 2001 rating decision consists 
of numerous records and documents.  Specifically, the Veteran has 
submitted VA outpatient records documenting complaints and 
treatment for upper back cervical spine pain.  Additionally, the 
Veteran testified in March 2010 that he injured his upper back 
(neck) at the same time that he injured his clavicle bone, an 
injury for which he is already service connected.  He also 
testified that he has experienced pain since the injury in 
service.  In this regard, the Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claim of service connection for a cervical 
spine disorder (upper back injury) is reopened.

The Board has reopened the claim of service connection for a 
cervical spine disorder and is remanding the claim, as will be 
discussed subsequently.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a cervical spine 
disorder (upper back injury); to this extent, the appeal is 
granted.


REMAND

The claim of entitlement to service connection for a cervical 
spine disorder has been reopened.  Additionally, the Veteran 
claims entitlement to an increased rating for his clavicle, 
service connection for bilateral knees, bilateral ankles, and an 
acquired psychiatric disorder.  The Board finds that further 
development is necessary.

A review of the claims folder in this case reveals that the 
Veterans claims are underdeveloped.  Under 38 C.F.R. § 
3.159(c)(2), VA has a duty to assist the Veteran in obtaining 
Federally controlled records, such as Social Security 
Administration (SSA) records.  The Veteran testified in March 
2010 that he receives Social Security disability income.  Because 
these records fall under the guidelines of § 3.159(c)(2) 
definition of the duty to assist, this matter must be remanded.  
These records should be obtained and associated with the claims 
folder.

The Veteran seeks entitlement to service connection for a 
cervical spine disorder, to include as due to service-connected 
status post fractured left clavicle.  The Board notes that 
service treatment records indicate the Veteran complained of pain 
in his left upper back in January 1996.  To date, the Veteran has 
not been afforded a VA examination specifically for his cervical 
spine.  Additionally, a VA examiner opinion has not been obtained 
regarding the possible relationship between the Veteran's 
cervical spine pain and his service-connected fractured left 
clavicle.  The Veteran should be afforded a VA examination and a 
VA opinion should be obtained.

The Veteran also seeks a rating higher than 10 percent for his 
service-connected status post fracture left clavicle.  The most 
recent VA examination afforded to the Veteran for this disability 
was in November 2006, almost four years ago.  The Board finds 
that a new examination is required to evaluate the current degree 
of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  A VA examination is necessary to provide a thorough 
assessment of the Veteran's disability.  Additionally, the 
Veteran should be evaluated for neurological impairment.  He 
testified in March 2010 that he experiences numbness in his left 
arm.  See March 2010 BVA Hearing Transcript. 

Addendum opinions regarding the Veteran's bilateral ankle and 
bilateral knee disorders should be obtained after any additional 
records are received.  Additionally, the VA medical opinions 
previously obtained were based partially on the fact that there 
was no evidence in the service treatment records of diagnoses 
during service.  The Court has held that an examination is 
inadequate where the examiner relies on the absence of evidence 
in the service treatment records to provide a negative opinion.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  New opinions 
must be obtained.  In rendering these opinions, the examiner 
must consider the Veteran's statements regarding the occurrence 
of the disabilities in service, in addition to his statements 
regarding the continuity of symptomatology. 

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia.  The 
Veteran's entrance examination from December 1994 noted no 
psychiatric abnormalities.  Post-service treatment records 
indicate varying psychological diagnoses, such as generalized 
anxiety disorder, dysthymia, and PTSD.  As the record contains 
numerous diagnoses of various mental conditions and an opinion 
has not yet been obtained regarding whether those diagnoses are 
as likely as not related to the Veteran's active service, the 
Board finds that a remand for an additional examination is 
necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims 
folder all Social Security records.  If 
these records cannot be located, a 
negative response is necessary.

2.  After any available records have been 
obtained and associated with the file, 
afford the Veteran a VA examination for 
his cervical spine disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of the 
Veteran's onset of cervical pain during 
service.  

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent, or greater) that the diagnosed 
cervical spine disorder is causally or 
etiologically related to the Veteran's 
service, or that the diagnosed cervical 
spine disorder is secondary to or 
permanently aggravated by his service-
connected status post fracture left 
clavicle.  

The examiner should consider the Veteran's 
report that he injured his neck during the 
same fall in which he injured his 
clavicle.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Schedule the Veteran for an orthopedic 
VA examination in order to determine the 
current severity of his status post 
fracture left clavicle.  The examiner 
should identify and completely describe 
all current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of the Schedule of Ratings -The 
Shoulder and Arm, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 - 5203.  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file must be made 
available to the examiner.  

4.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current severity of his 
status post fracture left clavicle.  The 
examiner should identify and completely 
describe all current symptomatology.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of the Schedule of Ratings -
Diseases of the Peripheral Nerves, 
38 C.F.R. § 4.124a, Diagnostic Codes 8510 
- 8719.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file must be made 
available to the examiner.  

5.  Obtain addendum opinions regarding the 
Veteran's bilateral ankle and bilateral 
knee disorders.  If the examiners feel it 
is necessary, afford the Veteran VA 
examinations for these disorders.  The 
examiner is asked to review the expanded 
record and offer comments and opinions as 
to:

a) whether it is at least as likely as not 
(i.e., probability of 50 percent, or 
greater) that the diagnosed bilateral 
ankle disorder is causally or 
etiologically related to the Veteran's 
service; and,

b) whether it is at least as likely as not 
(i.e., probably of 50 percent, or greater) 
that the diagnosed bilateral knee disorder 
is casually or etiologically related to 
the Veteran's service.

In doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  The 
examiner must provide the rationale for 
the opinions provided in a legible report.  

In rendering these opinions, the examiner 
should consider the Veteran's statements 
regarding the symptoms he experienced 
during and shortly after service as well 
as the continuity of symptomatology.  The 
examiner must not rely on the absence 
of evidence in the service treatment 
records as the sole basis to provide a 
negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

6.  Afford the Veteran a VA psychiatric 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and to diagnose any current 
psychiatric disorders.  The claims file 
must be made available reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed, 
including service treatment records.  

The examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any psychiatric disorder 
currently demonstrated is related to the 
Veteran's military service, to any 
psychiatric disorder diagnosed during 
service, developed within one year of his 
discharge from service, or was aggravated 
by service.  In doing so, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  The examiner must provide 
the rationale for the opinions provided in 
a legible report.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

7.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

8.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


